Title: Notes on Mount Vernon Rooms, 1796
From: Washington, George
To: 


                        
                            1796
                                
                            
                        
                        The hieght of Mr Washingtons rooms
is from the floor To the Ceiling feet  Inc.7.  10 1/2
The Size of the windows In west of the Mansion Housefeet highInchThose below 6 In Number are In higth6  “7 1/2By 3 feet 1/2 Inch wide all one Size3”    
1/2The upper windows west side M. house 9 In Numberfeet high  In.  feet width In.HightNo.14"  2By3—11—24”  2 1/22" 10 3/433” 102"  94            3" 10 2" 1054"  22   9 3/463" 10 1/2          2   21/274"  3 1/22"  4 1/284"  32  101/493" 102"  9 1/2
                                   
                        
                        The Size of the New Room Chimney
                        The hight is Three feet 11 Inches By 4 feet and half an Inch wide6 windows west Side of the Cellar the Size    feet Inch
of the frame is from Inside to Inside widefeet  Inch.2"
3 1/4and one foot one Inch high In the Clear
                        
                        
                        
                        
                        the stone Sills is 2 Inches & a half thick
                        The wood frame is In thickness 2 1/2 Inches
                        
                        Memorandom of the Dimensions of the great Room at Mount Vernon
                        Of the two Sides That side which fronts the grotto is 31 feet long. The
                            distance between the corners and sides of the window is 9 feet. The window is thirteen feet
                            wide, and runs up from the chair board in that width to within eight inches of the cornice.
                            In the clear, between the chair and wash boards is two feet six inches; which is only
                            interrupted in the whole length by four small pilasters, whos dimensions taken aggregately
                            amount to four feet four inches.
                        The Chimeny side. In the recess on each side the Chimney the dimensions are
                            equal, each measuring ten feet seven inches, interrupted by a door only, of eight feet three
                            inches in height, and four feet two inches in width. The sides of the Chimney facing the
                            ends of the Room are two feet five inches. The front of the Chimney, between the outer
                            corner and side of the Marble slab, is one foot ten inches both sides. The height of the
                            Mantle Piece from the chair board to the top two foot two inches.
                        The Ends.Are 23 feet wide, interrupted above the chair board by the door and
                            window, and below, by the door only. The doors are of the same size as before mentioned. The
                            Window 6 feet 10 Inches high, and 3 feet 8 Inches wide.
                        Feet  InchesF.  I.Between the end corners and end doors is32   Doors42Between end doors and end Windows is60Windows38Between end corners and side doors is311Between side doors and corners of Chimney27Between the chair board & cornice is9  8 1/2
                        
                        Memorandum
                        The Brick pavements at the West door, are, between the tiles 5 f. 3 I. by 9 f.
                            6 I. The tiles are 12 I. square—and a stone margin around them of 6 In: on the outer edge
                            & 9 I: on the inner next the house.
                        
                        The Venetion window in the new room from the top of the arch to the Chair board
                            is 13 f. 6 I: and to wash board is 3 f: more—From out to out of the arch is 5 f. 6 I. which
                            is the distance also from the centre of one pillar to the centre of the other. The whole
                            width of the wood part, or frame of the window, is 7 f—and from the outer edge to the centre of each pillar 3 f. 8 I. The Cornice above & below may project about 3 I. more.
                            The arch above, is a complete cemicircle—the base of which, and top of Cornice to the Chair
                            board is 9 f. 1 I. and is abt 18 I: below the  cannot be made out—top of the Cornice of the
                            room below the Cove.
                        From the top of the two smaller (or end windows) to the chair board is 7 feet.
                            and from thence to the wash board is 2 f. 10 I. from the chair board to the lower part of
                            the Cornice of the room is 6 f. 8 I.
                        The Chimney in the new room from the back to the front of the marble is 2 f. 1
                            I. The width in front is exactly 4 f. and perhaps 4 I. narrower in the back part. The middle
                            part of the Chimney piece is 9 I: wide—and the 2 ends is 14 1/2 Inches—That is projecting
                            from the Wall.
                        The hight of the Rooms up staires & garett
                        
                        feetInchthe Blue room from floor to Ceiling8”2The room over the Small dining room82The room the Marques Delafiat Lodged In is8”0The yellow room & some side8"  0The Garrit Rooms from floor to Ceiling is7"5the width of the Gate, front of the Lawn is11"5from wall to walls the posts 11 Inch & a half square11 1/2the higth of the Back part 4ft 8i.4"  8the middle 4ft 3i.4"3The Garden gate from wall to wall is8" 8The posts Is Each 9 Inchs the Back of the Gate 4 feet high4the middle In hith is46 1/2The kitching garden gate from wall to wall is8" 6 1/2The hith the same as the otherThe posts the same sizeThe Cellar windows 6 In nombr In the west front are of one size 2 feet 7 Inches & a halfIn weadth—higth 1 foot 2 Inches to the Sill & the Sill is stone 2 1/2 Inchs from the pavementnorth End has one window higth 1 foot 6 1/2 width 2 feet 9 1/2 I.windows In the south End are 2 Both of a size higth4"  4 1/2
Width of them is2"11
                        
                        
                        
                    